 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Bright LLC,                                       No. CV-17-00463-PHX-ROS
10                  Plaintiff,                         ORDER
11   v.
12   Best Western International Incorporated,
13                  Defendant.
14
15           In light of the Court’s recent orders regarding Bright’s Motion to Amend (Doc. 190)
16   and discovery disputes (Doc. 191), the parties are ordered to re-brief the summary
17   judgment motion (Doc. 127) in accordance with the Court’s rulings.
18           Accordingly,
19           IT IS ORDERED Best Western shall submit a motion for summary judgment no
20   later than February 22, 2019. The parties shall file response and reply as required by local
21   rule.
22           IT IS FURTHER ORDERED Best Western’s Motion for Summary Judgment
23   (Doc. 127) is DENIED AS MOOT.
24           IT IS FURTHER ORDERED Best Western’s Motion for Leave to File Excess
25   Pages (Doc. 144) is DENIED AS MOOT.
26           Dated this 30th day of January, 2019.
27
28                                                     Honorable Roslyn O. Silver
                                                       Senior United States District Judge
